DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-6, 10-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Roessler et al (EP 2067694).
As per claim 1, Dasbach et al discloses a bicycle apparatus (1) for a bicycle, the bicycle apparatus comprising:
a housing (Electric drive unit 4 is capable of being attached to a bicycle crankshaft, [0022]) configured to be attached to a bicycle crankshaft of the bicycle;
an assist motor (40) provided in the housing, the assist motor being configured to add an assisting force to a manual drive force inputted from the bicycle crankshaft (The motor cooperates with a user-provided force, [0022], Fig. 1);
a case (8, 10, Fig. 2) that is separate from and is attached to an exterior of the housing the case being supported on the bicycle; and
an ABS unit (8, 10; [0025]) provided in an internal space of the case, the ABS unit being configured to control a braking force that is applied to a wheel of the bicycle ([0026]).  Dasbach et al does not disclose the case being supported on the bicycle via the housing.

As per claim 3, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 1.  Dasbach et al further discloses wherein the ABS unit is a front ABS unit (2; [0026]) and the wheel is a front wheel (11) of the bicycle. 
As per claim 4, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 1.  Dasbach et al further discloses wherein the ABS unit comprises a pump (60) for applying hydraulic pressure to a brake device (2) which applies a braking force to the wheel. 
As per claim 5, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 4.  Dasbach et al further discloses wherein the pump is housed in the internal space of the case (60, 10, Fig. 3).
As per claim 6, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 5.  Dasbach et al further discloses further comprising a control device (9, 8, 41; [0024]) configured to control the assist motor and the ABS unit. 
As per claim 10, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 6.  Dasbach et al further discloses wherein the control device is configured to receive a detection result of a first detection device ([0007]) that detects 
As per claim 11, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 10.  Dasbach et al further discloses wherein the assist motor is configured to rotate in a first direction to add the assisting force to the manual drive force (40, [0022]). 
As per claim 16, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 1.  Dasbach et al further discloses wherein the ABS unit includes a reservoir (66, Fig. 3) that is housed in the internal space of the case.
As per claim 17, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 1.  Dasbach et al further discloses wherein the case is supported to the bicycle crankshaft via the housing (Accident prevention control unit 8 and hydraulic unit 10 are supported on the electric drive unit 4 by the bicycle frame, Fig. 1).
3.	Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Roessler et al (EP 2067694) and further in view of Hoshino (US 2010/0252345).
As per claim 7, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 6.  Dasbach et al discloses further comprising an operating unit (9; [0024]), but does not disclose having an assist selection switch that switches the assist motor between an assist ON mode and an assist OFF mode. 

	As per claim 12, Dasbach et al and Roessler et al disclose the bicycle apparatus as recited in claim 11, but do not disclose wherein the control device is configured to reduce an output of the assist motor in the first direction while the brake lever is operated and the assist motor is rotating in the first direction. 
Hoshino discloses a regenerative braking device wherein the control device is configured to reduce an output of the assist motor in the first direction while the brake lever is operated and the assist motor is rotating in the first direction ([0058], [0059]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assist motor of Dasbach et al by providing brake lever-responsive regenerative braking as taught by Hoshino in order to recharge the vehicle battery.
4.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Roessler et al (EP 2067694), Hoshino (US 2010/0252345) and Ogawa et al (US 2011/0098903).
As per claim 13, Dasbach et al, Roessler et al and Hoshino disclose the bicycle apparatus as recited in claim 12, but do not disclose wherein the control device is 
Ogawa et al discloses a brake control device wherein the control device is configured to reduce the hydraulic pressure that is applied to the brake device based on the rotation state of the wheel while a user operating device is operated ([0051], [0052]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the braking system of Dasbach et al by using the valves to control the brakes pressures as taught by Ogawa et al in order to prevent wheel lift off (Ogawa et al: Abstract).
5.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasbach et al (DE 102011084601) in view of Roessler et al (EP 2067694) and further in view of Ogawa et al (US 2011/0098903).
As per claim 14, Dasbach et al and Roessler et al discloses the bicycle apparatus as recited in claim 6, but do not disclose wherein the control device is configured to control the pump to raise the hydraulic pressure that is applied to the brake device, after the hydraulic pressure applied to the brake device is reduced.
Ogawa et al discloses a brake control device wherein the control device is configured to control the pump to raise the hydraulic pressure that is applied to the brake device, after the hydraulic pressure applied to the brake device is reduced ([0052]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the braking system of Dasbach et al by using the valves to control the brakes pressures as taught by Ogawa et al in order to prevent wheel lift off (Ogawa et al: Abstract).
Response to Arguments
6.	Applicant’s arguments, see page 7, filed 4/26/2021, with respect to the rejection(s) of claim(s) 1 under Dasbach et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dasbach et al and Roessler et al.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657